DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,  5, 6, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalos et al. (USPN 7,582,321), previously made of record.
Regarding amended Claims 1, 2, 5 and new Claim 16, Mihalos teaches a biscuit body shaped like a container and having a bottom and side walls (Figures 5 and 6), defining a cavity contained in which is a filling material (reference 15 in the above mentioned figures); a cover made of biscuit designed to close said cavity from outside completely (reference 12 in the above mentioned figures), and a second filling material, which is set in contact simultaneously with said cover and container so as to seal said cover to said body and withhold said first filling material within said cavity, for the following reasons. Mihalos teaches sandwich cookies having dissimilarly sized base bakes where the upper base cake has a substantially larger diameter than the diameter of the lower base cake, and where a filler cream is provided between the two cakes (Column 3, lines 30-45 and 60-65), although since Mihalos refers to the food product as a sandwich cookies, the top and bottom are considered cookies or biscuits as claimed. top surface may be larger than the bottom. In Figures 5 and 6, Mihalos teaches the 
It is also noted that Claim 1 provides for two alternatives; where the cover partially or completely closes the cavity from outside. It is understood that the claimed second filling would only be capable of being set in contact with the first filling if the cover only partially closes the cavity containing the first filing from the outside. Since Mihalos teaches the alternative where the cover completely closes said cavity from 
Regarding Claim 6, Mihalos teaches in Figure 5 that parts of the container body extend and set itself in contact with the cover and support it on the sides, therefore teaching the limitation of the body having a relief that rises from the bottom of the said for a height that allows it to set itself in contact with said cover and support it, as claimed.
Regarding Claim 14, Mihalos is taken as cited above in the rejection of Claim 6 and is seen to teach the claimed limitation of a relief that allows it to set itself in contact with the cover and support it in light of the Figures 5 and 7. While Mihalos does not specifically teach where the relief is positioned in an internal, substantially central area of the body, Mihalos teaches the substantially same function of the relief as claimed, namely allowing the body to set itself in contact with the cover and support it. Therefore, the exact position of the relief in the container body would appear to be a design feature that would not expect to change the functioning of the filled biscuit and as such would have been obvious to modify to one of ordinary skill in the art before the effective filing date of the invention. It is also submitted that the particular shape would appear to constitute a design choice that would have been within the purview of one of ordinary skill in the art at the time that the invention was made, absent persuasive evidence that a particular configuration was significant, in light of the above teachings of the prior art, and in light of the fact that the particular shape would not appear to materially affect the function of the component. See MPEP 2144.04 IVB.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is the Examiner’s understanding of the disclosure that the limitations of Claims 3 and 4 are possible where the cover is designed to close said cavity from outside partially (as disclosed in Figure 2 of Applicant’s disclosure). Therefore, Claims 3 and 4 would be allowable if Claim 1 was amended to require the limitation of the cover closing said cavity partially. Therefore, where the limitations of Claims 3 or 4 were incorporated into Claim 1, the balance of the rejected claims would also be allowable. The closest prior art does not reasonable teach or motivate the claimed subject matter of a filled biscuit comprising a partial closing of a cavity of a container body comprising a first filling with a cover, the limitations about the relative size of the mouth edge of the container body relative to the cover, and the placement of the second filling as claimed, as well as the balance of limitations recited in Claims 15 and 17 as well.
Claims 15 and 17 are allowed.

Response to Arguments
The claim objection has been withdrawn in light of Applicant’s amendments to the claims. The Examiner has amended the prior art rejection in light of the claim amendments and further consideration of Applicant’s inventive concept. Therefore, some of the claimed subject matter is considered allowable, provided that Claim 1 is amended to require partial closure of the cavity by the cover, a concept which appears 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        4/5/2021